Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from July 1, 2007 to July 31, 2007 Commission File Number of issuing entity in respect of the notes: 333-141703-02 Commission File Number of issuing entity in respect of the Series 2007-CC Collateral Certificate: 000-23108 Commission File Number of sponsor and depositor: 033-54804 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in its charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in its charter) Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State of organization of the issuing entity (IRS Employer Indentification No. of the in respect of the notes) sponsor and depositor) Rodney Square North 100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal executive offices of (Zip Code) the issuing entity in respect to the notes) (302) 636-6189 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class B [x] Notes DiscoverSeries Class C [x] Notes Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No x PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. 2 PART II OTHER INFORMATION Item 3. Sales of Securities and Use of Proceeds DiscoverSeries notes are registered pursuant to a registration statement, as amended, filed under the Securities Act of 1933, as amended, with the Securities and Exchange Commission, effective on June 11, 2007 (file numbers 333-141703, 333-141703-01 and 333-141703-02). Class C(2007-1) Notes. On July 26, 2007, $200,000,000 principal amount of DiscoverSeries Class C(2007-1) Notes (the Class C(2007-1) Notes) were issued pursuant to the Indenture (the Indenture) as supplemented by the Indenture Supplement for the DiscoverSeries Notes (the Indenture Supplement) and the Class C(2007-1) Terms Document, in each case dated as of July 26, 2007 between Discover Card Execution Note Trust (the Note Issuance Trust) as Issuer, and U.S. Bank National Association (the Indenture Trustee) as Indenture Trustee. The issuance was underwritten by Morgan Stanley & Co. Incorporated, as lead underwriter, and by Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and Greenwich Capital Markets, Inc., as co-underwriters, pursuant to the Underwriting Agreement (the Underwriting Agreement), and related Terms Agreement, in each case dated July 20, 2007 between Discover Bank and Morgan Stanley & Co. Incorporated. Information regarding the Class C(2007-1) Notes and the sale thereof has been previously disclosed in the prospectus dated July 20, 2007 (the Prospectus) and the prospectus supplement thereto for the Class C(2007-1) Notes dated July 20, 2007 (the Class C(2007-1) Prospectus Supplement), each previously filed by us with the Securities and Exchange Commission on July 24, 2007 (file numbers 333-141703, 333-141703-01 and 333-141703-02). Class B(2007-1) Notes. On July 26, 2007, $200,000,000 aggregate principal amount of Discover Series Class B(2007-1) Notes (the Class B(2007-1) Notes) were issued pursuant to the Indenture, as supplemented by the Indenture Supplement and the Class B(2007-1) Terms Document, dated as of July 26, 2007 between the Note Issuance Trust and the Indenture Trustee. The issuance was underwritten by Morgan Stanley & Co. Incorporated, as lead underwriter, and by Banc of America Securities LLC, Barclays Capital Inc. and J.P. Morgan Securities Inc., as co-underwriters, pursuant to the Underwriting Agreement, and related Terms Agreement, dated July 20, 2007 between Discover Bank and Morgan Stanley & Co. Incorporated. Information regarding the Class B(2007-1) Notes and the sale thereof has been previously disclosed in the Prospectus and the prospectus supplement thereto for the Class B(2007-1) Notes dated
